DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


With regards to Claim 20: 
“first means for selectively delaying” has been interpreted as the “first signal pathway”, as recited for example in Claim 1;
“second means for selectively delaying” has been interpreted as the “second signal pathway”, as recited for example in Claim 1; and 
“combination means for combining” has been interpreted as the “signal combiner”, as recited for example in Claim 1.

With regards to Claim 21:
“means for buffering” has been interpreted as the “first buffer” or the “second buffer”, as recited for example in Claim 9.
“means for adjusting” has been interpreted as the “first adjustment delay cell” or the “second adjustment delay cell”, as recited for example in Claim 9.



With regards to Claim 22:


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (US 8,269,530 B2).
Regarding Claim 1, Tao et al. teaches in Figure 6 an apparatus comprising: 
a frequency doubler comprising: 
a signal combiner coupled to a doubler output node (3); 
a first signal pathway coupled between a doubler input node and the signal combiner, the first signal pathway comprising a first adjustable delay cell (214, 212, 22, and 241; where 22 is adjustable by feedback from 6); and a second signal pathway coupled between the doubler input node and the signal combiner, the second signal 

Regarding Claim 2, Tao et al. further teaches the apparatus, wherein: 
the first signal pathway corresponds to a rising edge of a signal (based on signal 41); and 
the second signal pathway corresponds to a falling edge of the signal (based on the inverted signal of 41 through 211).  

Regarding Claim 3, Tao et al. further teaches the apparatus, wherein the frequency doubler comprises a controller configured to at least one of: 
adjust the first adjustable delay cell to program a delay for rising edges of the signal (using signal 42 from 6); or 
adjust the second adjustable delay cell to program a delay for falling edges of the signal (using signal 42 from 6).  

Regarding Claim 4, Tao et al. further teaches the apparatus, wherein: 
the signal comprises a reference signal (signal 41); and 
the frequency doubler comprises duty cycle correction circuitry configured to selectively: 
delay rising edges of the reference signal responsive to a duty cycle of the reference signal comprising greater than fifty percent (> 50%) (using signal 42 from 6; see also Col. 6, lines 19-22); or 


Regarding Claim 5, Tao et al. further teaches the apparatus, wherein: 
the first adjustable delay cell comprises a first resistor coupled to a first adjustable capacitor (where the inherent resistance of 223 is coupled to a capacitor 224 adjustable in part due to the control of 223); and 
the second adjustable delay cell comprises a second resistor coupled to a second adjustable capacitor (where the inherent resistance of 233 is coupled to a capacitor 234 adjustable in part due to the control of 233).  

Regarding Claim 6, Tao et al. further teaches the apparatus, wherein the frequency doubler comprises duty cycle correction circuitry configured to at least one of: 
change a capacitance of the first adjustable capacitor based on a duty cycle of a reference signal (capacitance of capacitor 224 adjustable in part due to the control of 223; see also Col. 6, lines 19-22); or 
change a capacitance of the second adjustable capacitor based on the duty cycle of the reference signal (capacitance of capacitor 234 adjustable in part due to the control of 233; see also Col. 6, lines 19-22).  



Regarding Claim 7, Tao et al. further teaches the apparatus, wherein: 

the second signal pathway comprises a second buffer and a second delay cell that are coupled to the second adjustable delay cell (215, 213, 23, and 242).  

Regarding Claim 20, Tao et al. teaches in Figure 6 an apparatus for doubling a reference frequency of a reference signal, the apparatus comprising: 
a frequency doubler comprising: 
first means for selectively delaying a rising edge of the reference signal and for producing a rising edge signal (using 214, 212, 22, and 241; where 22 is adjustable by feedback from 6; based on signal 41); 
second means for selectively delaying a falling edge of the reference signal and for producing a falling edge signal (using 215, 213, 23, and 242; where 23 is adjustable by feedback from 6; based on the inverted signal of 41 through 211); and 
combination means for combining the rising edge signal and the falling edge signal to produce a signal having a frequency approximately double the reference frequency (using 3).  

Regarding Claim 21, Tao et al. further teaches the apparatus, and further teaches wherein the first means comprises: 
means for buffering the reference signal to produce a buffered reference signal (using 214 and 212); and 


Regarding Claim 22, Tao et al. further teaches the apparatus, and further teaches comprising: 
means for establishing a direct-current bias voltage for the means for buffering based on a duty cycle of the reference signal (as further detailed in Figure 9, using 82 and 83).  

Regarding Claim 23, Tao et al. teaches in Figure 6 a method for operating a frequency doubler with duty cycle correction, the method comprising: 
generating a frequency-doubled signal based on a reference signal (using signal 41 to generate signal 45); 
determining a duty cycle error of the reference signal based on the frequency-doubled signal (using 6); and 
reducing at least one effect from the duty cycle error of the reference signal by selectively: 
adjusting a delay of a rising edge of the reference signal (using signal 42, as fed back to 22); or 
adjusting a delay of a falling edge of the reference signal (using signal 42, as fed back to 23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 8,269,530 B2) as applied to claims 1 and 23 above, and further in view of Terrovitis (US 8,988,121 B2).
Regarding Claim 10, Tao et al. further teaches the apparatus, wherein: 
the frequency doubler comprises a frequency doubler core that comprises the signal combiner, the first signal pathway, and the second signal pathway (1A, 3); 
but does not explicitly disclose
the frequency doubler comprises a delay-locked loop (DLL) coupled to the doubler output node.  
Terrovitis teaches in Figure 3
the frequency doubler (220, 230) comprises a delay-locked loop (DLL) (301) coupled to the doubler output node (at x2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Terrovitis between the combination circuit 3 and the first feedback circuit 6 of Tao et al. for the purpose of indicating phase differences detected from the output of the frequency doubler to further 

Regarding Claim 11, Tao et al. and Terrovitis, as a whole, teach all the limitations of the present invention, wherein Terrovitis further teaches in Figure 5 the details within the DLL shown in Figure 3, wherein the DLL comprises: 
a delay line having an input node, an output node, and a tuning control node, the input node coupled to the doubler output node (VCDL 516 with input from x2, output x2_DLL, and tuning control node Vc); and 
a DLL control loop path coupled between the output node and the tuning control node (512 and 514 are coupled between x2_DLL and Vc).  

Regarding Claim 12, Tao et al. and Terrovitis, as a whole, teach all the limitations of the present invention, wherein Terrovitis further teaches the apparatus, wherein: 
the frequency doubler comprises a phase detector coupled to the output node of the delay line and to the doubler output node (512 receives input from x2 and x2_DLL); and 
the phase detector is coupled between the output node of the delay line and an input of the DLL control loop path (512 is coupled between x2_DLL and input from x2).  

Regarding Claim 13, Tao et al. and Terrovitis, as a whole, teach all the limitations of the present invention, 
and further teach the apparatus, wherein: 

the DCC circuitry is coupled between an output of the phase detector and the frequency doubler core (Terrovitis: Figure 3: 302 is coupled between output from 301 and inputs to 210; Figure 5: 520 is coupled between 510 and 210).  

Regarding Claim 14, Tao et al. teaches all the limitations of the present invention, but does not explicitly teach the apparatus, wherein the frequency doubler comprises: 
a phase detector having an output node and at least one input node coupled to the doubler output node; and 
duty cycle correction (DCC) circuitry coupled between the output node of the phase detector and the doubler input node. 
Terrovitis teaches in Figure 5 the apparatus, wherein the frequency doubler comprises: 
a phase detector having an output node and at least one input node coupled to the doubler output node (512, which has an output node UP/DN and an input node coupled to the doubler output node x2; see also Figure 3); and 
duty cycle correction (DCC) circuitry coupled between the output node of the phase detector and the doubler input node (520, coupled between the output node up/dn of 512 and 210; see also Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Terrovitis between the combination circuit 3 and the first feedback circuit 6 of Tao et al. for the purpose of 

Regarding Claim 15, Tao et al. and Terrovitis, as a whole, teach all the limitations of the present invention, wherein Terrovitis further teaches the apparatus, wherein the DCC circuitry is configured to provide a bias voltage signal for the doubler input node to change a width of a pulse produced by the frequency doubler at the doubler output node (using the output from 520).  

Regarding Claim 16, Tao et al. and Terrovitis, as a whole, teach all the limitations of the present invention, 
wherein Terrovitis further teaches the apparatus, wherein the DCC circuitry is configured to establish a direct-current (DC) bias voltage at the doubler input node using the bias voltage signal based on a frequency-doubled signal produced by the frequency doubler at the doubler output node (using the output signal V_DCA from 520).  

Regarding Claim 17, Tao et al. and Terrovitis, as a whole, teach all the limitations of the present invention, and further teaches wherein the DCC circuitry is configured to: 
adjust the first adjustable delay cell and the second adjustable delay cell for coarse tuning during an initialization period (Tao et al: using 6); and 


Regarding Claim 18, Tao et al. teaches all the limitations of the present invention, but does not explicitly teach the apparatus, further comprising: 
a phase-locked loop (PLL) including a PLL input node that is coupled to the doubler output node, wherein: 
the doubler input node is coupled to a reference signal source; 
the reference signal source comprises a crystal oscillator configured to generate a reference signal having a reference frequency; and the frequency doubler is configured to produce a frequency-doubled signal based on the reference signal, the frequency-doubled signal having a frequency that is approximately twice the reference frequency.  
Terrovitis teaches in Figure 5 the apparatus, further comprising: 
a phase-locked loop (PLL) including a PLL input node that is coupled to the doubler output node (510, as connected to x2; see also Col. 8, lines 35-38), wherein: 
the doubler input node is coupled to a reference signal source (where the input to the frequency doubler is illustrated in Figure 9 coming from XTAL); 
the reference signal source comprises a crystal oscillator configured to generate a reference signal having a reference frequency (XTAL); and 
the frequency doubler is configured to produce a frequency-doubled signal based on the reference signal, the frequency-doubled signal having a frequency that is approximately twice the reference frequency (using 901).  


Regarding Claim 24, Tao et al. teaches all the limitations of the present invention, but does not explicitly teach the method, wherein the determining comprises: 
determining a phase indication signal based on the frequency-doubled signal; and 
sensing a duty cycle of the phase indication signal to produce a sensed duty cycle signal.  
Terrovitis teaches in Figure 5 the method, wherein the determining comprises: 
determining a phase indication signal based on the frequency-doubled signal (using 512, which has an output node UP/DN and an input node coupled to the doubler output node x2; see also Figure 3); and 
sensing a duty cycle of the phase indication signal to produce a sensed duty cycle signal (520, coupled between the output node up/dn of 512 and 210; see also Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Terrovitis between the combination circuit 3 and the first feedback circuit 6 of Tao et al. for the purpose of indicating phase differences detected from the output of the frequency doubler to further 

Regarding Claim 26, Tao et al. further teaches two or more buffers of the frequency doubler (as further detailed in Figure 9, using 82 and 83), 
but does not further teach the method, further comprising: 
adjusting a direct-current (DC) bias voltage for two or more buffers of the frequency doubler to change a width of a pulse used to generate the frequency- doubled signal.  
Terrovitis teaches in Figure 5 the method, further comprising: 
adjusting a direct-current (DC) bias voltage for two or more buffers of the frequency doubler to change a width of a pulse used to generate the frequency- doubled signal (using the output signal V_DCA from 520 to clock generator 210, which in Figure 3 is connected to adjust the DC bias voltage for two or more buffers of the frequency doubler, as taught by Tao et al. above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Terrovitis between the combination circuit 3 and the first feedback circuit 6 of Tao et al. for the purpose of indicating phase differences detected from the output of the frequency doubler to further “adjust the duty cycle of the clock signal X to a desired value (e.g., to 50%).”  Terrovitis: Col. 8, lines 22-30.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 8,269,530 B2) as applied to claim 1 above, and further in view of Park et al. (US 2017/0187364 A1).
Regarding Claim 19, Tao et al. teaches all the limitations of the present invention, but does not explicitly disclose the apparatus, further comprising: 
at least one antenna; and 
a wireless interface device coupled to the at least one antenna, the wireless interface device comprising the frequency doubler.  
Park et al. teaches in Figure 2 the apparatus, further comprising: 
at least one antenna (210); and 
a wireless interface device (110) coupled to the at least one antenna (210), the wireless interface device comprising the frequency doubler (242a, 290).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Park et al. with the frequency doubler of Tao et al. for the purpose of using a frequency doubler within a wireless device.  Park et al.: [0016], [0019].

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrovitis (US 8,988,121 B2), in view of Tao et al. (US 8,269,530 B2). 
Regarding Claim 27, Terrovitis teaches in Figure 5 an apparatus comprising: 
a frequency doubler (220, 230); 
a delay-locked loop (DLL) coupled to the frequency doubler core (301); 
a controller circuit (520);
a phase detector (where Figure 5 further illustrates the details of 301 to include 512), a first input of the phase detector coupled to the frequency doubler core (input which receives x2), a second input of the phase detector coupled to the DLL (input which receives x2_DLL), and an output of the phase detector coupled to an input of the DLL (output UP/DN as connected to 514, 516) and an input of the controller circuit (UP/DN, as received by 520).  
but does not explicitly disclose the frequency doubler comprising: 
a frequency doubler core comprising at least one adjustable delay cell; and 
a controller circuit coupled to the at least one adjustable delay cell.
Tao et al. teaches in Figure 6 the frequency doubler comprising: 
a frequency doubler core comprising at least one adjustable delay cell (22, 23); and 
a controller circuit coupled to the at least one adjustable delay cell (as adjusted by 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frequency doubler teachings of Tao et al. as the frequency doubler of Terrovitis for the purpose of using “a frequency doubler, 

Regarding Claim 28, Terrovitis and Tao et al., as a whole, teach all the limitations of the present invention, wherein Terrovitis further teaches the apparatus, wherein: 
the DLL comprises: 
a delay line (516); and 
a DLL control loop path coupled to the delay line (512, 514); 
the input of the DLL corresponds to an input of the DLL control loop path (from x2); 
the phase detector comprises part of the DLL (512 is within 510); 
the second input of the phase detector is coupled to an output of the delay line (from x2_DLL); and 
the output of the phase detector is coupled to the input of the DLL control loop path (from x2).  

Regarding Claim 29, Terrovitis and Tao et al., as a whole, teach all the limitations of the present invention, and further teach the apparatus, wherein: 
the controller comprises duty cycle correction (DCC) circuitry coupled to at least one control input of the at least one adjustable delay cell (Tao et al.: using 6), the DCC circuitry configured to adjust at least one delay of at least one edge produced by the at least one adjustable delay cell (Tao et al.: where 6 is used to adjust the delay of at least one edge produced by 22 and 23); and 


Regarding Claim 30, Terrovitis and Tao et al., as a whole, teach all the limitations of the present invention, wherein Tao et al. further teaches the apparatus, wherein: 
the at least one adjustable delay cell comprises a first adjustable delay cell (22) and a second adjustable delay cell (23); and 
the frequency doubler core comprises: 
a first signal pathway coupled between an input and an output of the frequency doubler core and corresponding to a rising edge of a signal, the first signal pathway comprising the first adjustable delay cell (using 214, 212, 22, and 241; where 22 is adjustable by feedback from 6; based on signal 41); and
a second signal pathway coupled between the input and the output of the frequency doubler core and corresponding to a falling edge of the signal, the second signal pathway comprising the second adjustable delay cell (using 215, 213, 23, and 242; where 23 is adjustable by feedback from 6; based on the inverted signal of 41 through 211).  

Allowable Subject Matter
Claims 8, 9, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the prior art does not disclose, teach or suggest the apparatus, wherein: 

the second buffer comprises a second PMOS transistor coupled to a second NMOS transistor, the second PMOS transistor larger than the second NMOS transistor;
in combination with all the other claimed limitations.  

Regarding Claim 9, the prior art does not disclose, teach or suggest the apparatus, wherein: 
the first buffer and the first adjustable delay cell are coupled together in series between the doubler input node and a first input of the gate logic; 
the first buffer, the first adjustable delay cell, and the first delay cell are coupled together in series between the doubler input node and a second input of the gate logic; 
the second buffer and the second adjustable delay cell are coupled together in series between the doubler input node and a third input of the gate logic; and 
the second buffer, the second adjustable delay cell, and the second delay cell are coupled together in series between the doubler input node and a fourth input of the gate logic;
in combination with all the other claimed limitations.  

Regarding Claim 25, the prior art does not disclose, teach or suggest the method, wherein the reducing comprises: 

coupling the digital value to at least one component of the frequency doubler to adjust an impedance of the at least one component;
in combination with all the other claimed limitations.  

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849